DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wickboldt (US 11017200).
In regard to claims 1 and 7, Wickboldt teaches a biological feature identification device, comprising: a display device comprising a plurality of pixels, wherein the pixels are arranged along a first direction, and at least one of the pixels has at least one sub-pixel, and wherein the sub-pixel comprises at least one display element and at least one switch element electrically connected to the display element (element 164 and column 3 lines 35-40); and a sensing device overlapped with the display device, wherein the sensing device comprises a plurality of sensing units respectively corresponding to the pixels (elements 254), the sensing units are arranged along a second direction, and each of the sensing units has at least one sensing element; wherein when the spatial frequency relation between the display device and the sensing device is |4*(RE/100)-(1/SU)|>A, the first direction and the second direction are the same, and the biological feature identification device satisfy the criteria: A < |4*(RE/100)-(1/SU)| < B (Wickboldt teaches A being 5mm-1, RE being 344-666 (WIckboldt a pitch 165 being 40-75 microns which makes ppi 344-666) and SU being 13-20 (column 5 lines 10-15. Pixles are 50-75 microns). The equation of Wickboldt would then read 5<|4*(666/100)-(1/.050)|<B=5<(26.6-20)|<B=5<6.6<B. Since there is no value of B given the equation of Wickboldt reads on applicant’s equation); and when the spatial frequency relation between the display device and the sensing device is |4*(RE/100)-(1/SU)| A, the first direction and the second direction form an angle, and the biological feature identification device satisfy the criteria: A < |4*(RE/100)-{1/[SU*Cos(a)]}| < C; wherein RE is the resolution of the display device, SU is the sensing unit size, a is the angle, 0o< a<90, B and C > A, and A is not equal to zero, wherein A is a spatial frequency of the biological feature, and the biological feature comprises a plurality of repeating patterns, and the spatial frequency is a reciprocal of a distance between adjacent ridges or valleys of the repeating patterns of the biological feature (column 3 lines 26-34).
In regard to claims 3 and 9, Wickboldt teaches wherein A is in a range of about 2 mm-1 to 5 mm-1 (Wickboldt teaches 200-800 microns for ridge pattern spacing. 200 microns is equivalent to 5mm-1).
In regard to claims 4 and 10, Wickboldt teaches wherein B is in a range of about 9 mm-1 to 11 mm-1 (Applicant’s specification and claims give not definition for the value of B. The specification states it is determined by the above equation; therefore, since Wickboldt meets the above equation it must also meet the value of B).
	In regard to claims 5 and 11, Wickboldt teaches wherein C is in a range of about 10 mm-1 to 18 mm-1 (Claim 1 is in the alternative form (angled and non-angled directions). Since claim 5 is claim 1 written in dependent form, claim 5 only requires the non-angled limitations of claim 1).
	In regard to claims 6 and 12, Wickboldt teaches  an optical adjusting layer disposed between the display device and the sensing device, and the optical adjusting layer has two shielding portions adjacent to each other and at least one light-transmitting portion between the two shielding portions, and wherein the light-transmitting portion corresponds to a portion of the at least one sensing element of each of the sensing unit (element 120).
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. Applicant argues on page 7 that Wickboldt teaches a binned 3x3 pixel group and an individual pixel. The claim states SU is the sensing unit size. The claim also states the sensing unit has at least (emphasis added) one sensing element. The sensing unit of Wickboldt has 9 sensing elements. The claim does not state the sensing unit only has 1 sensing element.
	Applicant continues to argue on page 7 that Wickboldt discloses a pitch of the display pixels but not the resolution. Applicant also states that it is unclear whether the pitch is between two sub-pixels or two sets of multiple sub-pixels. Figure 1 shows the pitch 165 being between two individual pixels. There is no evidence or reason to believe there are multiple sub-pixels shown.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623